Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 3, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  145988 & (63)(64)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  MAJESTIC GOLF, L.L.C.,                                                                                   David F. Viviano,
            Plaintiff/Counter-Defendant/                                                                               Justices
            Appellee,
  v                                                                  SC: 145988
                                                                     COA: 300140
                                                                     Livingston CC: 09-024146-CZ
  LAKE WALDEN COUNTRY CLUB, INC.,
          Defendant/Counter-Plaintiff/
          Appellant.

  _________________________________________/

        On order of the Court, the motions for leave to file briefs amicus curiae are
  GRANTED. The application for leave to appeal the July 10, 2012 judgment of the Court
  of Appeals is considered, and it is GRANTED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 3, 2013                       _________________________________________
         p0327                                                                  Clerk